DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 14-23.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
Applicants' arguments, filed 04/28/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 21 recites wherein the liquid carrier is a poly(alkylene glycol). The claim is indefinite since claim 21 depends from claim 14 and claim 14 recites wherein the liquid carrier includes a water-soluble polymer and water-soluble oil. Thus, it is not clear how the liquid carrier is a poly(alkylene glycol) when it has to include a water-soluble oil as well. 

	Claim 22 is rejected as being dependent from claim 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 14, 15, 18-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primus et al. (US 2011/0104644, May 5, 2011) in view of Tadros (US 2015/0328236, Nov. 19, 2015) and Kissel et al. (US 2015/0313959, Nov. 5, 2015).
Primus et al. disclose an improved composition for treating the pulp and root canals in a tooth. The composition can be used in various applications including filling of root ends. The composition is made from a powdered particulate material and a liquid carrier comprising water-soluble polymers, surfactants, and water. Various particulate material, polymeric materials, and surfactants may be used. For example, the particulate material can be calcium silicate (¶ [0017]). The particulate material may comprise a mixture of tricalcium silicate and dicalcium silicate particles (claim 7).  Examples of suitable water-soluble polymers include polyvinyl alcohols, polyvinylpyrrolidone, polyvinyl acetates, and polypropylene glycols (¶ [0028]). The composition comprises about 1 to about 80% calcium silicate and about 1 to about 50% liquid carrier (claim 1). The combination of powder and liquid carrier composition have a putty-like or syrup-like consistency (¶ [0034]). The particles may be so fine that they have an average particle size of less than 1 µm (¶ [0023]). The particulate can be mixed with other particulate powders. In such instances, the particle size of each of the powdered materials should be substantially equal. In one embodiment, the particulate is mixed with a finely ground radiopaque material (i.e. filler composition of the instant claims) (¶ [0026]). The composition comprises about 1 to about 60% by weight of a radiopaque component (claim 5). Suitable radiopaque components include radiopaque glasses containing barium (claim 6). Various additives such as, for example, stabilizers can also be added to the mixture (¶ [0031]). 
Primus et al. differ from the instant claims insofar as not disclosing wherein the composition comprises about 1 to 20% Vitamin E.
However, Tadros discloses an endodontic composition comprising at least one antioxidant. Suitable antioxidants include vitamin E. The total concentration of antioxidant is from about 1-10% w/w (¶ [0047]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Primus et al. disclose wherein the composition may comprise various additives. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated about 1-10% Vitamin E into the composition of Primus et al. since it is a known and effective additive for endodontic compositions that also provides antioxidant properties as taught by Tadros et al. 
The combined teachings of Primus et al. and Tadros do not disclose wherein the composition comprises D-α-tocopherol polyethylene glycol 1000 succinate (i.e. water-soluble oil).
	 However, Kissel et al. disclose a treatment for periodontal disease (abstract). To stabilize the suspension, one or more stabilizing substances can be added. A particularly preferred stabilizing substance is Vitamin E TPGS (d-alpha tocopheryl polyethylene glycol 1000 succinate) (¶ [0104]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Primus et al. disclose wherein the composition comprises stabilizers. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated D-α-tocopherol polyethylene glycol 1000 succinate into the composition of Primus et al. since it is a known and effective stabilizer as taught by Kissel et al. 
In regards to the amount of D-α-tocopherol polyethylene glycol 1000 succinate recited in instant claim 14, since it was known in the art that D-α-tocopherol polyethylene glycol 1000 succinate is a stabilizer, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to arrive at the claimed amount of D-α-tocopherol polyethylene glycol 1000 succinate depending on the stabilizing effect desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. 
In regards to instant claim 14 reciting at least 80 percent by weight of a premixed cement putty, the amount of premixed cement putty would have been obvious once an amount of Vitamin E has been determined since the remaining component of the composition is the premixed cement putty. 
In regards to instant claim 14 reciting an anti-inflammatory composition, this is merely a recitation of the intended use of the composition. The composition of the prior art comprises Vitamin E, which is an anti-inflammatory agent according to page 6 of the instant specification, and thus would be useable as an anti-inflammatory composition, whether the prior art recognizes such use or not.
In regards to instant claim 18 reciting wherein the filler material has a particle size of about 0.25 microns to about 120 microns, Primus et al. disclose wherein each particulate material in the composition may be less than 1 micron in size. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  

2.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primus et al. (US 2011/0104644, May 5, 2011) in view of Tadros (US 2015/0328236, Nov. 19, 2015), Kissel et al. (US 2015/0313959, Nov. 5, 2015), and further in view of Stark et al. (US 2012/0148646, Jun. 14, 2012).
	The teachings of Primus et al., Tadros, and Kissel et al. are discussed above. Primus et al., Tadros, and Kissel et al. do not disclose wherein the composition comprises a bioglass. 
	However, Stark et al. disclose a nanoparticulate material containing a matrix and embedded therein a radiopacifier. The material is bioactive and radio-opaque. The material is useful in advanced dental applications, such as dental fillings (abstract). The matrix is of the bioactive glass type. The matrix typically contains SiO2 in an amount of less than 66 wt %, such as 20-60 wt %, preferably 30-50 wt %. The matrix typically contains CaO in an amount of 10-50 wt %, preferably 20-40 wt %. The matrix typically contains Na2O in an amount of 5-50 wt %, preferably 15-30 wt %. The matrix typically contains P205 in an amount of 0-20 wt %, preferably 3-10 wt % (¶ [0026]). Typical radiopacifiers include barium (¶ [0028]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Primus et al. disclose wherein the composition comprises radiopaque glasses containing barium. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated the particulate material of Stark et al. into the composition of Primus et al. since it is a known and effective radiopaque glass containing barium as taught by Stark et al.  

3.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primus et al. (US 2011/0104644, May 5, 2011) in view of Tadros (US 2015/0328236, Nov. 19, 2015), Kissel et al. (US 2015/0313959, Nov. 5, 2015), and further in view of Klee et al. (US 2012/0115982, May 10, 2012).
	The teachings of Primus et al., Tadros, and Kissel et al. are discussed above. Primus et al., Tadros, and Kissel et al. do not disclose wherein the polypropylene glycol has a number average molecular weight in a range of from 1500 g/mol to 3000 g/mol.
	However, Klee et al. disclose a temporary root canal sealer dispersion comprising an oligomer and/or polymer (abstract). The oligomer and/or polymer is polyethylene imine (claim 5). The polyethylene imine has a number-average molecular weight, Mn, of 1800 (¶ [0056]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the polypropylene glycol of Primus et al. to have a number average molecular weight of 1800 g/mol since Primus et al. do not disclose what number average molecular weight is suitable and this is a known and effective number average molecular weight for polymers used in root canal compositions as taught by Klee et al. 

Response to Arguments
	Applicant argues that Kissel doesn’t use the D-α-Tocopherol polyethylene glycol 1000 succinate for dissolving Vitamin E or for the use with a cement putty. 
The Examiner does not find Applicant’s argument to be persuasive. Rationale different from Applicant’s is permissible. Although Applicant uses D-α-Tocopherol polyethylene glycol 1000 succinate for dissolving Vitamin E, it is not necessary for the prior art to teach the same use for D-α-Tocopherol polyethylene glycol 1000 succinate. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144 (IV). As discussed in the rejection, Primus et al. disclose wherein the composition comprises stabilizers. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated D-α-tocopherol polyethylene glycol 1000 succinate into the composition of Primus et al. since it is a known and effective stabilizer as taught by Kissel et al. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Kissel doesn’t use the D-α-Tocopherol polyethylene glycol 1000 succinate for the use with a cement putty. 
	The Examiner does not find Applicant’s argument to be persuasive. Just because Kissel does not use D-α-Tocopherol polyethylene glycol 1000 succinate in a cement putty does not mean that D-α-Tocopherol polyethylene glycol 1000 succinate is not suitable for a cement putty. Kissel discloses in paragraph [0134] wherein the composition may take the form, for example, of tablets, dragees, powders, elixirs, syrups, liquid preparations including suspensions, sprays, inhalants, lozenges, emulsions, solutions, cachets, granules, capsules and suppositories, as well as liquid preparations for injections. Therefore, since D-α-Tocopherol polyethylene glycol 1000 succinate may be incorporated into various formulations, one of ordinary skill in the art would have had a reasonable expectation of success in incorporating D-α-Tocopherol polyethylene glycol 1000 succinate into a cement putty. Furthermore, Kissel discloses in paragraph [0102] wherein the composition may comprise polyethylene glycol. Primus discloses in paragraph [0028] wherein the composition may comprise polyethylene glycol. Therefore, it is obvious to one of ordinary skill in the art that components not specifically disclosed for a cement putty may be suitable for a cement putty. As such, Applicant’s argument is unpersuasive. 

Conclusion
Claims 14-23 are rejected.
Claims 1-13 and 24-28 have been withdrawn.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612